The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Allowable Subject Matter

Claims 15-32 are allowed over the prior art of record. 

The following is an examiner’s statement of reasons for allowance: As per the independent claims, the claim limitations toward determining a set of words/phrases that are uncommon/unlikely to occur either in a first or second domain when determining the word/phrase of the result is included in the initial set, is not explicitly taught by the prior art of record.  With respect to the prior art of record,  Kelley (20030154085) teaches performing speech recognition on speech input for a plurality of fields – para 0068; with two measures – phonetically and statistically – para 0073-0074; in the medical domain, triggering an alert when, although the term is accepted in the physicians voice file – para 0076, the term does not match the current procedure when processed through the range compliance step 380, the physician/user is prompted for verification/acceptance -- para 0078…the example of “sepsis” versus “urosepsis”; as well as an alert warning – para0083, for an out-of-range value); with the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, and implies a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted"); evaluating the verbal result to match the physicians set of phrases that are in the physicians voice file -- para 0073; wherein the linguistic limitation restrict the system to accept/reject a certain set of terms or phrases – if there is a match of not only the term, but also matches the physicians voice profile, then the likelihood (probability) is an acceptance  (1), and if the term does not match the voice profile nor the term, the likelihood (probability) is a rejection (0); examiner also notes, that the ‘set of terms’ can be predefined to be in a domain of certain medical procedures – para 0059).  Kelley also teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted" -- see above).  Kelley (20030154085) teaches voice recognition of a physicians voice compared to stored words/phrases to match against a stored voice template (as phonetic matching – para 0073) as well as a statistically matching (para 0074 – although the voice utterance input can be recognized, it may not be the proper value) and lastly, a knowledge base that restricts the type of content/ie – domain – para 0056, 0059).  Green III (20110202370 ) teaches a medical software system performing utterance recognition for medical data to be entered into the system (Abstract) wherein speech recognition is used (para 0058).  Doyle (20030125945) teaches a voice recognition improvement system (para 0010) wherein there is a determination if the voiced word is part of a recognition grammar (para 0013), wherein a confidence threshold is used to determine a match or reject an utterance as not being a match (para 0111).  Kiss (20130173264) teaches language models for particular domains, including medical terminology ( para 0045), and discarding low quality matches (para 0048, marked as out-of-vocabulary).  Nasri (20120072204) teaches context models with OOV (para 0138-0141, including the table in between, showing OOV percentages), and defining statistical/probability models, showing all probabilities add to a value of 1 --  para 0009 However, none of the prior art of record explicitly teaches the claim limitations toward determining a set of words/phrases that are uncommon/unlikely to occur either in a first or second domain when determining the word/phrase of the result is included in the initial set. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
07/12/2022